*AMENDED BLD-131                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3774
                                       ___________

                           JEFFREY NATHAN SCHIRRIPA,
                                                 Appellant

                                             v.

                           UNITED STATES OF AMERICA
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                               (D.C. Civil No. 15-cv-03649)
                      District Judge: Honorable Susan D. Wigenton
                      ____________________________________

                Submitted on Appellant’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 4, 2016
              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                            (Opinion filed: February 22, 2016)
                                        _________

                                 AMENDED OPINION*
                                     _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Jeffrey Schirripa appeals the District Court’s order dismissing his petition to

initiate condemnation proceedings pursuant to 50 U.S.C. § 213. For the reasons below,

we will summarily affirm the District Court’s order.

       Without giving many details, Schirripa claimed in his petition to have invented a

technology that could be used to incite rebellion against the United States. He asserted

that the technology could also be used to protect the United States against acts of

terrorism. He requested that the United States enter an “emergency defense contract”

with him to allow the President to capture and protect his invention against public

dissemination. It appears that his technology is related to marijuana as Schirripa argues

that the criminalization of marijuana infringes upon the intellectual property rights of the

United States Government. From the exhibits attached to the complaint, it appears that

Schirripa is seeking the decriminalization of marijuana.

       The District Court dismissed the complaint for failure to state a claim pursuant to

Fed. R. Civ. P. 12(b)(1) & (6). The District Court stated that Schirripa would not be

given leave to amend his complaint because it would be futile. After the District Court

denied his motion to reopen the judgment filed pursuant to Fed. R. Civ. P. 60(b),

Schirripa filed a notice of appeal from the order dismissing his petition. On appeal, he

has filed a motion for summary action and an expedited evidentiary hearing.

       We agree with the District Court that Schirripa has failed to state a claim. He has

not shown that he has a private right of action that entitles him to enforcement of 50

U.S.C. § 213. See Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 66 (3d Cir. 2008)
                                             2
(describing factors used to determine whether statute creates private right of action). Nor

has he shown that he has standing to enforce the protection of intellectual property when

he does not own or have a license for the patent. Prima Tek II, L.L.C. v. A-Roo Co., 222

F.3d 1372, 1376-77 (Fed. Cir. 2000). As for the criminalization of marijuana, the

Supreme Court has upheld as constitutional the application of the Controlled Substances

Act to the intrastate growth and possession of marijuana for personal medicinal purposes

as recommended by a doctor. Gonzales v. Raich, 545 U.S. 1, 22 (2005). Because his

arguments are without merit, the District Court did not err in denying Schirripa leave to

amend his petition.

       Schirripa has unsuccessfully raised these arguments in prior proceedings. See

Schirripa v. United States, Fed. Cl. Civ. No. 14-cv-01031; Schirripa v. United States,

Fed. Cl. Civ. No. 13-cv-00530; Schirripa v. United States, D.N.J. Civ. No. 12-cv-01777;

Schirripa v. United States, D.N.J. Civ. No. 11-cv-06705. Schirripa is warned that

duplicative litigation may lead to financial sanctions and filing restrictions. Summary

action is appropriate if there is no substantial question presented in the appeal. See Third

Circuit LAR 27.4. For the above reasons, as well as those set forth by the District Court,

we will summarily affirm the District Court’s order. See Third Circuit I.O.P. 10.6.

Schirripa’s motion for summary action, which asks that we summarily vacate the District

Court’s order and that we grant an expedited evidentiary hearing, is denied. Schirripa’s

remaining motions are denied.


                                             3